Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT AND LIMITED WAIVER

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

 

 

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Dated as of November 14, 2011

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment and Limited Waiver to Amended and Restated Credit Agreement
(this “First Amendment”) effective as of the First Amendment Effective Date (as
defined below) is among Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the
“Borrower”), each of the Lenders that is a signatory hereto and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”).

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of October 28,
2011 (the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

 

B.            The Borrower has entered into (i) a Purchase and Sale Agreement
dated November 14, 2011 between the Borrower and North Plains Energy, LLC (the
“Management PSA”) and (ii) a Purchase and Sale Agreement dated November 14,
2011, between the Borrower and Mercuria Bakken, LLC (the “Equity PSA” and,
collectively with the Management PSA, the “PSAs”) pursuant to which the Borrower
will acquire certain oil and gas properties from North Plains Energy. LLC and
Mercuria Bakken, LLC.

 

C.            The Management PSA is expected to be consummated and close on
January 10, 2012 and the Equity PSA is expected to be consummated and close on
January 10, 2012.

 

D.            In connection with the financing of transactions contemplated by
the PSAs, the Borrower intends to issue Senior Notes, additional Equity
Interests of the Borrower and/or enter into an unsecured Senior Bridge Facility.

 

E.             The Administrative Agent, the Borrower and the Majority Lenders
have agreed to amend certain provisions of the Credit Agreement.

 

F.             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this First Amendment, shall
have the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.

 

Section 2.               Amendments to Credit Agreement.

 

2.1           Definitions.

 

(a)           Section 1.02 is hereby amended by inserting the following
definitions in sequential alphabetical order:

 

“‘Bridge Loan’ means Debt of the Parent or the Borrower in respect of that
certain Senior Bridge Facility pursuant to that certain Commitment Letter dated
November 14, 2011, between the Parent, Credit Suisse AG as Agent and the lenders
and other Agents party thereto and any senior term loans or senior exchange
notes issued by the Parent in connection therewith, not to exceed in the
aggregate at any one time an amount equal to the difference of up to
$650,000,000 and the principal amount outstanding pursuant to the Senior Notes
outstanding at any one time; provided that such senior term loans or senior
exchange notes shall be on the same terms and conditions as set forth in
subsections (b), (c), (f) and (g) of the definition of “Senior Notes.”

 

--------------------------------------------------------------------------------


 

‘Equity PSA’ means that certain Purchase and Sale Agreement dated November 14,
2011 between the Borrower and Mercuria Bakken, LLC, pursuant to which the
Borrower will acquire certain oil and gas properties from Mercuria Bakken, LLC.

 

‘Indenture’ means that certain indenture pursuant to which the Senior Notes are
issued in connection with the PSAs.

 

‘Management PSA’ means that certain Purchase and Sale Agreement dated
November 14, 2011 between the Borrower and North Plains Energy, LLC, pursuant to
which the Borrower will acquire certain oil and gas properties from North Plains
Energy, LLC.

 

‘PSAs’ means, collectively, the Equity PSA and the Management PSA.

 

‘Closing’ means the date upon which the Equity PSA and the Management PSA both
close and the transactions contemplated thereby are consummated.”

 

(b)           Section 1.02 is hereby amended by modifying the definition of
“Senior Notes” as follows:

 

(i) inserting “or Parent” immediately after “the Borrower” in the lead-in of
such definition;

 

(ii) amending and restating subsection (a) thereof as follows:

 

‘(a) such Debt is and shall remain unsecured at all times, other than as
permitted by Section 9.03(h)’; and

 

(iii) inserting “or Parent” immediately after “the Borrower” in subsection
(g) thereof.

 

(c)           Section 1.02 is hereby amended by amending and restating the
following definition:

 

“‘Restricted Payment’ means (i) any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries, (ii) any payment, prepayment or redemption
of the Debt outstanding (including interest and fees) under the Second Lien Term
Loan Agreement, (iii) any payment, prepayment or redemption of the Debt
outstanding (including interest and fees) under the Bridge Loan and (iv) any
payment, prepayment or redemption of the Debt outstanding (including interest
and fees) pursuant to the Senior Notes.”

 

(d)           Section 1.02 is hereby amended by deleting the period, and
inserting the following clause, at the end of the definition of “Change in
Control”:

 

“; provided that Change in Control shall also mean “Change in Control” as
defined in the Indenture.”

 

(e)           Section 1.02 is hereby amended by amending and restating
subsection (c) of the definition of “Senior Notes” as follows:

 

“(c)         the financial covenants governing such Debt will be standard
incurrence based covenants and all of the other covenants, terms and events of
default governing such Debt are not, taken as a whole, materially more
restrictive with respect to the Borrower and its Subsidiaries than the covenants
and Events of Default under this Agreement;”

 

First Amendment

 

2

--------------------------------------------------------------------------------


 

2.2           Section 2.07(a). Section 2.07(a) is hereby amended and restated as
follows:

 

“(a) Initial Borrowing Base.  For the period from and including the Effective
Date to but excluding the earlier of (i) the date determined by the
Administrative Agent in its sole discretion (which future redetermination on
such date shall not constitute an Interim Redetermination pursuant to
Section 2.07(b)) and (ii) the next Scheduled Redetermination Date, the amount of
the Borrowing Base shall be equal to $225,000,000.  For the avoidance of doubt,
the automatic reduction of the Borrowing Base set forth in Section 2.07(g) shall
not apply to the issuance of Senior Notes in connection with the PSAs. 
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), (f), (g) or
Section 8.13(c).”

 

2.3           Section 2.07(d). The last paragraph of Section 2.07(d) is hereby
amended and restated as follows:

 

“Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), (f), (g) or
Section 8.13(c), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the
Borrower.”

 

2.4           Section 9.02(k). Section 9.02(k) is hereby amended and restated as
follows:

 

“(k)         (i) Debt under the Senior Notes not to exceed $400,000,000 but only
if (A) all Debt outstanding under the Second Lien Term Loan Agreement has been
paid in full either before or on the date of issuance of the Senior Notes, and
(B) the Second Lien Term Loan Documents and the Intercreditor Agreement have
been terminated, cancelled or released to the satisfaction of the Administrative
Agent or (ii) so long as the Senior Notes and the proceeds therefrom are held in
escrow, Debt under the Senior Notes not to exceed $650,000,000 outstanding in
the aggregate at any time, and any guarantees thereof by the Guarantors.”

 

2.5           Section 9.01(a).  Section 9.01(a) is hereby amended and restated
as follows:

 

“(a) Ratio of Total Debt to EBITDAX.  The Borrower will not, as of the last day
of any fiscal quarter, permit its ratio of Total Debt as of such time to EBITDAX
for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available to be greater than (i) 4.0 to 1.0.  Notwithstanding the foregoing,
for the purpose of determining EBITDAX of the Borrower and its Subsidiaries for
this Section 9.01(a) for the four fiscal quarters ending (i) December 31, 2011,
EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries for
the fiscal quarter ending on such date multiplied by 4, (ii) March 31, 2012,
EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries for
the two fiscal quarters ending on such date multiplied by 2 and (iii) June 30,
2012, EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries
for the three fiscal quarters ending on such date multiplied by 4/3.  To the
extent, and only to the extent, such amount is held in escrow, the principal
amount of Senior Notes shall not be included for purposes of calculating Total
Debt for the fiscal quarter ending December 31, 2011.

 

2.6           Section 9.03.  Sections 9.03(g) and (h) are hereby inserted as
follows:

 

“(g) Liens created by the escrow arrangement on the proceeds of Senior Notes
issued in connection with the PSAs; and

 

(h) Liens securing the Senior Notes or the Bridge Loans on a “second lien” basis
pursuant to customary security documents that are consistent in all material
respects with the security documents evidencing the Liens securing the Second
Lien Term Loan Agreement and are otherwise reasonably satisfactory to the
Administrative Agent; provided that (i) in each case, as applicable, the
Administrative Agent shall have executed an intercreditor agreement on behalf of
itself and the Lenders no less favorable

 

3

--------------------------------------------------------------------------------


 

to the Lenders taken as a whole than the existing Intercreditor Agreement,
(ii) such Liens shall not be perfected until the Closing and (iii) all Debt
outstanding under the Second Lien Term Loan Agreement has been paid in full and
the Second Lien Term Loan Documents and the Intercreditor Agreement have been
terminated, canceled or released to the reasonable satisfaction of the
Administrative Agent.”

 

2.7           Section 9.04(a).  Section 9.04(a) is hereby amended and restated
as follows:

 

“(a)         The Borrower will not, and will not permit any of its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders, except that if no
Event of Default has occurred and is outstanding, or would result therefrom
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make cash distributions to the Parent with respect to the payment of reasonable
fees and expenses incurred in the ordinary course of business in connection with
the maintenance of its corporate existence, reporting obligations, tax and
accounting preparation and other similar fees and expenses, (iv) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (v) the Borrower may make regularly scheduled interest payments
pursuant to the Second Lien Term Loan Agreement, Bridge Loan or Senior Notes or
may make cash distributions to the Parent for this purpose, (vi) the Borrower
may repay all Debt outstanding under the Second Lien Term Loan Agreement with
proceeds from the issuance of the Senior Notes and/or Debt pursuant to the
Bridge Loan, (vii) the Borrower may repay all, or any portion of, Debt
outstanding under the Bridge Loan with proceeds from the issuance of the Senior
Notes or additional Equity Interests of the Parent or may make cash
distributions to the Parent for this purpose, (viii) the Borrower may repay any
Debt outstanding under the Senior Notes or may make cash distributions to the
Parent for this purpose (A) with proceeds of the issuance of new Senior Notes,
(B) upon a change of control as provided in the Indenture, (C) upon an asset
sale as provided in the Indenture, subject to Section 3.04(c)(iii) or (D) to the
extent held in escrow, with the proceeds of the issuance of the Senior Notes
issued in connection with the PSAs and (ix) the Borrower may prepay interest
before January 31, 2012 on the Senior Notes issued in connection with the PSAs
and the amount required for any redemption fee for the Senior Notes issued in
connection with the PSAs because the Closing (and related Senior Notes escrow
release provisions) has not occurred by January 12, 2012 or the Parent has
determined that the Closing (and related Senior Notes escrow release conditions)
cannot occur by January 12, 2012 or may make cash distributions to the Parent
for this purpose.”

 

2.8           Section 9.16.  Section 9.16 is hereby amended by adding the
following proviso at the end of the sentence as follows:

 

“; provided that this Section 9.16 shall not apply to the escrow arrangements
relating to the proceeds of Senior Notes issued in connection with the PSAs.”

 

Section 3.               Limited Waiver.    The Borrower has informed the
Administrative Agent and the Lenders it may enter into one or more Swap
Agreements in excess of the 95% limit set forth in Section 9.18(a)(i) of the
Credit Agreement in connection with the signing of the PSAs.  The Borrower has
requested, and the Administrative Agent and the Majority Lenders hereby agree to
grant, a waiver of the limitations in Section 9.18(a)(i) to allow the Borrower
to enter into Swap Agreements for a tenor of not more than sixty (60) months and
for which the notional volumes of which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, (a) on or before December 31, 2012, 5,000
barrels of production per day and (b) after December 31 2012, 90% of (i) the
reasonably anticipated production from the Borrower’s existing proved,
developed, producing Oil and Gas Properties (based upon the most recently
delivered Reserve Report) and (ii) the reasonably anticipated production from
the proved, developed, producing oil and gas properties to be acquired by the
Borrower pursuant to the PSAs; provided that, if the Closing has not occurred by
January 31, 2012 (the “Termination Date”) then, on or before the date that is
sixty (60) days after the Termination Date, (A) the Borrower shall, and the
Borrower hereby agrees to, unwind and/or terminate any Swap Agreement that would
have been in

 

4

--------------------------------------------------------------------------------


 

breach of Section 9.18(a)(i) if not for the terms of this First Amendment, and
the Borrowing Base shall be reduced pursuant to Section 2.07(e) and (B) the
Borrower shall be back in compliance with the limitation set forth in
Section 9.18(a)(i) of the Credit Agreement.

 

Section 4                Conditions Precedent.  This First Amendment shall be
effective upon the date of the receipt by the Administrative Agent of the
following documents and satisfaction of the other conditions provided in this
Section 4, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance (or waived in accordance with Section 12.02 of the
Credit Agreement) (the “First Amendment Effective Date”):

 

4.1           First Amendment.  The Administrative Agent shall have received
multiple counterparts of this First Amendment as requested from the Borrower and
the Majority Lenders.

 

4.2           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the First Amendment Effective Date (after giving effect
to the terms of this First Amendment).

 

4.3           Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the date
hereof.

 

4.4           Other.  The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.               Ratification and Affirmation; Representations and
Warranties; Etc.    The Borrower hereby (a) acknowledges the terms of this First
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; and (c) represents and warrants to the Lenders
that, as of the date hereof, after giving effect to the terms of this First
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects as though made on and as of the First Amendment Effective Date (unless
made as of a specific earlier date, in which case, such representation or
warranty was true as of such date); (ii) no Default or Event of Default has
occurred and is continuing; and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.               Miscellaneous.

 

6.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment.  This First
Amendment shall constitute a Loan Document, as such term is defined in the
Credit Agreement.

 

6.2           No Waiver.  Except as expressly provided in this First Amendment,
neither the execution by the Administrative Agent or the Lenders of this First
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any Defaults or Events of Default
which may exist, which may have occurred prior to the date of the effectiveness
of this First Amendment or which may occur in the future under the Credit
Agreement and/or the other Loan Documents.  Similarly, nothing contained in this
First Amendment shall directly or indirectly in any way whatsoever either:
(a) impair, prejudice or otherwise adversely affect the Administrative Agent’s
or the Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (b) amend or alter any provision of the Credit Agreement (other than
the amendments provided for in Section 2 of this First Amendment), the other
Loan Documents, or any other contract or

 

5

--------------------------------------------------------------------------------


 

instrument, or (c) constitute any course of dealing or other basis for altering
any obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument.  Nothing in this First Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Default or Event of Default.  Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.

 

6.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

6.4           Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.5           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket costs and
reasonable expenses incurred in connection with this First Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

 

6.6           Severability.  Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.7           No Oral Agreement.  THIS WRITTEN FIRST AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.8           Governing Law.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

 

 

BMO Harris Financing, Inc., as a Lender

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Director

 

 

 

 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

KeyBank National Association, as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Associate

 

3

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this First Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement,  to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties contained in each
Loan Document, including each Guaranty Agreement, to which such Guarantor is a
party are true and correct in all material respects as though made on and as of
the First Amendment Effective Date (unless made as of a specific earlier date,
in which case, such representation or warranty was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

Acknowledgment and Ratification

 

--------------------------------------------------------------------------------